DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10710747 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 3, 11, and 13 use the term “about” to describe the angle. This renders the scope of the claimed angle unclear as it is not clear what constitutes “about 90 degrees”, “about 80 degrees”, or “about 100 degrees”. The disclosure provides no guidance regarding this matter (e.g. page 6, lines 11-15). For example, would “about” refer to a deviation of +/- 1 degree, or +/- 5 degrees, or even +/- 10 degrees or more?
The remaining claims are rejected by virtue of dependency on a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 7 and 17 recite subject matter which is now incorporated essentially verbatim in amended claims 1 and 11, respectively, and therefore do not further limit the claims from which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9, 11, 13, 14, 17, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banks et al. (U.S. Patent 6,073,326, cited in IDS).
Claim 1: Banks et al. discloses a device for fastening a structure (fuselage), comprising: a track (106, 300, 302) mounted (see Fig. 11) for accessing a first surface of the structure (inner surface of the fuselage), wherein the first surface has one or more holes through which fasteners are inserted (e.g. column 18, lines 51-63); wherein the track is aligned and mounted along X-Axis and Z-Axis directions of the structure (the examiner notes that without a reference frame, these axis designations are arbitrary - the X- and Z-axis may be any two directions of the structure), wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure (similarly, “lateral” and “vertical” are arbitrary positional designations); wherein the track is shaped along its length to match the first surface (the track substantially follows the surface along its length, see Fig. 11) and the track is mounted on a second surface of the structure (i.e. via brackets 308/310 hooked to a T-shaped portion of a stringer, which may be considered part of the structure – see column 13, lines 19-52) so that a width of the track (the direction normal to the first surface) is cantilevered from the second surface at an angle ranging from about 80 degrees to about 100 degrees to the first surface (the tracks extend, or cantilever, beyond the brackets - to the right as shown in Fig. 3 - and this extension can be said to be at an angle of around 90 degrees to the first surface as shown); 
Claim 11: Banks et al. discloses a method for fastening a structure (fuselage), comprising: mounting a track (106, 300, 302; Fig. 11) for accessing a first surface of the structure, wherein the first surface has one or more holes through which fasteners are inserted (e.g. column 18, lines 51-63); wherein the track is aligned and mounted along X-Axis and Z-Axis directions of the structure (the examiner notes that without a reference frame, these axis designations are arbitrary - the X- and Z-axis may be any two directions of the structure), wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure (similarly, “lateral” and “vertical” are arbitrary positional designations); wherein the track is shaped along its length to match the first surface (the track substantially follows the surface along its length, see Fig. 11) and the track is mounted on a second surface of the surface (i.e. via brackets hooked to a T-shaped portion of a stringer, which may be considered part of the structure – see column 13, lines 19-52) so that a width of the track (the direction normal to the surface) is cantilevered from the second surface at an angle ranging from about 80 degrees to about 100 degrees to the first surface (the tracks extend, or cantilever, beyond the brackets - to the right as shown in Fig. 3 - and this extension can be said to be at an angle of around 90 degrees to the first surface as shown); and mounting an automated fastening machine (108) on the track to traverse the track while performing fastening steps on the first surface (column 13, line 65 – 
Claims 3 and 13: As discussed above, the track is at an angle of about 90 degrees (normal) to the first surface.
Claim 4 and 14: As discussed above, the first surface is an inside surface of an aircraft fuselage.
Claims 7 and 17: The automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions (as described above).
Claims 9 and 19: The track is mounted interior to the structure using one or more removable attachment devices (brackets 308 and 310 or vacuum pads as cited above).
Claims 23 and 24: The automated fastening machine is mounted on the track across the width of the track (it spans the width of the track s as mentioned above) to traverse the track along the length of the track (e.g. the left/right direction in Fig. 11) while performing the fastening functions on the first surface of the structure.

Claims 1, 3, 4, 7, 9, 11, 13, 14, 17, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarh (U.S. Patent 6,098,260, cited in IDS).
Claim 1: Sarh discloses a device (14) for fastening a structure (fuselage), comprising: a track (82 and 74, see Fig. 4) mounted (see Fig. 1) for accessing a first surface of the structure (interior surface of 90), wherein the first surface has one or more holes through which fasteners are inserted (column 4, lines 43-60); wherein the track is aligned and mounted along X-Axis and Z-Axis directions of the structure (the 
Claim 11: Sarh discloses a method for fastening a structure (fuselage), comprising: mounting a track (82 and 74, see Fig. 4) for accessing a first surface of the structure (interior surface of 90; Fig. 1), wherein the first surface has one or more holes through which fasteners are inserted (column 4, lines 43-60); wherein the track is aligned and mounted along X-Axis and Z-Axis directions of the structure (the examiner notes that without a reference frame, these axis designations are arbitrary - the X- and Z-axis may be any two directions of the structure), wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure (similarly, “lateral” and “vertical” are arbitrary positional designations); wherein the track is shaped along its length to 
Claims 3 and 13: The track is at an angle of about 90 degrees to the first surface (e.g. the height of the track is normal to the apex of the inner surface, while its width is normal to the vertical portions of the curve at the sides).
Claims 4 and 14: The first surface is an inside surface of an aircraft fuselage (e.g. column 2, lines 39-41). 
Claims 7 and 17: The automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions (as described above). 
Claims 9 and 19: The track is mounted interior to the structure using one or more removable attachment devices (e.g. locking pin 67 – see column 4, lines 21-36).
Claims 23 and 24: The automated fastening machine is mounted on the track across the width of the track (e.g. the width of either of 74 and 82) to traverse the track along the length of the track (the length of either of 74 and 82) while performing the fastening functions on the first surface of the structure.

Claims 1, 3, 4, 7, 9, 11, 13, 14, 17, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perla et al. (U.S. PGPub 2014/0339394, cited in IDS).
Claim 1: Perla et al. discloses a device for fastening a structure (e.g. fuselage – see paragraph 117), comprising: a track (upright portion of frames 206-210 which effectively act as tracks – see paragraph 63) mounted for accessing a first surface of the structure (paragraph 117 and as implied by the concave curvature in Fig. 2, and also understood that the frames would typically be on the interior skin surface), wherein the first surface has one or more holes through which fasteners (704) are inserted; wherein the track is aligned and mounted along X-Axis and Z-Axis directions of the structure, wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure (the track being a three-dimensional object, it has dimensions and extends in all axes - noting that without a reference frame, these axis and position designations are arbitrary, and the X- and Z-axis may be any two directions of the structure); wherein the track is shaped along its length to match the first surface (the frames match the contour of the surface along their circumferential length as shown) and the track is mounted on a second surface (e.g. the lower horizontal flanges of the frames) of the structure so that a width of the track (vertical dimension in Fig. 7) is cantilevered from the second surface at an angle ranging from about 80 degrees to about 100 degrees to the first surface (i.e. substantially normal or 90 degrees as shown); wherein an automated fastening machine (212) is mounted on the track to traverse the track while performing fastening functions on the first surface; wherein the automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions (e.g. a tangential direction and axial direction), and an end effector (308) of the automated fastening machine is moved in a Y-Axis direction (radial direction) perpendicular to both the X-Axis and Z-Axis directions (this is implied since it would have to move to contact the fastener 704 in Fig. 7); and the automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions (the machine also extends in the circumferential and axial directions, for example, being a three-dimensional object), wherein the track allows the automated fastening machine to make contact with the first surface, such that the automated fastening machine aligns with the holes in the first surface, and the end effector of the automated fastening machine installs the fasteners in the holes (paragraphs 
Claim 11: Perla et al. discloses a method for fastening a structure (e.g. fuselage – see paragraph 117), comprising: mounting a track (frames 206-210 which effectively act as tracks – see paragraph 63) for accessing a first surface of the structure (paragraph 117 and as implied by the concave curvature in Fig. 2, and also understood that the frames would typically be on the interior skin surface), wherein the first surface has one or more holes through which fasteners (704) are inserted; wherein the track is aligned and mounted along X-Axis and Z-Axis directions of the structure, wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure (the track being a three-dimensional object, it has dimensions and extends in all axes - noting that without a reference frame, these axis and position designations are arbitrary, and the X- and Z-axis may be any two directions of the structure); wherein the track is shaped along its length to match the first surface (the frames match the contour of the surface along their circumferential length as shown) and the track is mounted on a second surface (e.g. the horizontal lower flanges of the frames) of the structure so that a width of the track (vertical dimension) is cantilevered from the second surface at an angle ranging from about 80 degrees to about 100 degrees to the first surface (i.e. substantially normal or 90 degrees as shown); mounting an automated fastening machine (212) on the track to traverse the track while performing fastening steps; wherein the automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions (e.g. a tangential direction and axial direction), and an end effector (308) of the automated fastening machine is moved in a Y-Axis direction (radial direction) perpendicular to both the X-Axis and Z-Axis directions (this is implied since it would have to move to contact the fastener 704 in Fig. 7); and wherein the track allows the automated fastening machine to make contact with the first surface, such that the automated fastening machine aligns with the holes in the first surface, and the end effector of the automated fastening machine installs the fasteners in the holes (paragraphs 90 and 125, as well as alternate embodiments in Figs. 8-10 which perform operations on areas between frames).
Claims 3 and 13: The track is at an angle of about 90 degrees to the first surface (as discussed above). 
Claims 4 and 14: The first surface is an inside surface of an aircraft fuselage (as discussed above). 
Claims 7 and 17: The automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions (i.e. by following the curve discussed above).
Claims 9 and 19: The track is mounted interior to the structure using one or more removable attachment devices (704).
Claims 23 and 24: The automated fastening machine is mounted on the track across the width of the track (e.g. its axial direction) to traverse the track along the length of the track (e.g. its circumferential direction) while performing the fastening functions on the first surface of the structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al.
Banks et al. discloses a device and method substantially as claimed except for wherein the second surface is an aft pressure bulkhead of an aircraft fuselage. However, referring to Banks et al. (column 6, lines 15-24; column 13, lines 60-63; column 21, lines 6-20), the system can generally be applied to many different locations or structural subsets in and around a fuselage. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, for example, attaching the rail to a different subassembly of the aircraft structure, such as the APB, or reorienting the track in different axes accordingly, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention depending upon the location and orientation of the line of fasteners to be installed.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. in view of Boyl-Davis et al. (U.S. PGPub 2008/0105158).
.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarh in view of Boyl-Davis et al.
Sarh et al. discloses a device and method substantially as claimed except for wherein the track is comprised of one or more sections and splices are used for connecting between the sections. However, Boyl-Davis teaches that longer lengths of track may be provided by splicing (with splices 32) shorter sections of track (e.g. paragraphs 4 and 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected sections using splices in order to have extended the length of the track as desired.
Claims 10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sarh in view of Michalewski et al. (U.S. Patent 5,687,463, cited in IDS).
Sarh discloses a device and method substantially as claimed except for wherein the track includes a drive rack and a pinion drive that engages with the drive rack on the track for engaging and moving the automated fastening machine along the track. However, Michalewski et al. teaches a similar device wherein a carriage 20 rides along rails by a drive comprising a rack and pinion (column 3, lines 25-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a rack on the rails and a corresponding drive pinion in order to have provided a means for driving the carriage as taught by Michalewski.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
Claim 1 has been amended to clarify that the second surface is a surface of the structure. However, Applicant traverses the assertion that the mounting of the track to a surface merely describes the intended use of the device and does not necessarily influence the device itself Instead, the mounting of the track is integral to the invention, in that these limitations recite structures, an arrangement of the structures, and functions performed by and for the structures in that arrangement. As a result, these limitations comprise features of the device structurally and functionally, and also distinguish from the prior art as set forth below.
While Applicant suggests an intent for the track to be “integral to the invention”, the claims are not written in a manner which clearly reflect this intent. Claim 1, for example, positively recites the track and the automated fastening machine as making up the claimed device. The track is recited as being mounted to a structure, but the structure itself is never positively recited as being part of the claimed device. However, because of the detail with which the track-structure relationship is claimed, it gives the appearance that the structure is intended to be positively recited, though it is not as discussed above. Thus the limitations are unclear in this regard.
(Arguments regarding the term “about”)
The examiner maintains his position regarding the use of the term “about”. Applicant’s arguments are substantially the same as those addressed in previous Office Actions.
(Arguments regarding the terms “lateral position” and “vertical position”)
The examiner has withdrawn the rejections regarding this matter and has instead chosen to interpret these limitations broadly.
The guide rails 106 of Bank are not aligned and mounted along X-Axis and Z-Axis directions of the structure, wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure. Instead, the guide rails 106 of Banks are mounted such that the X-Axis direction comprises a longitudinal position within the structure.
The guide rails 106 of Bank are not mounted on a second surface of the structure so that a width of the track is cantilevered from the second surface at an angle ranging from about 80 degrees to about 100 degrees to the first surface. Instead, the guide rails 106 of Banks are mounted parallel to (i.e., 0 or 180 degrees) the panels 110.
The inside end-effector 108 of Bank is moved perpendicular to the guide rails 106, but the guide rails 106 of Banks are mounted such that the X-Axis direction comprises a longitudinal position within the structure, not a lateral position within the structure.
Applicant’s arguments are based on an overly narrow interpretation of the claimed X- and Z-axis. As noted during the interview on 1/19/2022, the axes are not well defined in the claims such that they are essentially arbitrary. Similarly, the terms “lateral position”, “vertical position”, and “longitudinal position” are also broad and arbitrary. Thus, essentially any two perpendicular directions in the Banks reference may be considered X and Z, or lateral and vertical. This argument also extends similarly to the “width” of the guide rails, which may be broadly interpreted as their dimension normal to the surface of the first surface such that the “width” does cantilever from the second surface at 90 degrees.
The tracks 98 and rails 74, 82 of Sarh are not aligned and mounted along X-Axis and Z-axis directions of the structure, wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure. Instead, the tracks 98 of Sarh are mounted laterally across a floor in a fuselage 90, and the rails 74, 82 of Sarh are mounted both laterally and longitudinally along the floor in the fuselage 90.
The tracks 98 and rails 74, 82 of Sarh are not mounted on the floor of the fuselage 90 so that a width of the track 98 or rails 74, 82 is cantilevered from the floor of the fuselage 90 at an angle ranging from about 80 degrees to about 100 degrees to the seam 96 of the fuselage 90. Instead, the tracks 98 and rails 74, 82 of Sarh are mounted on the floor of the fuselage 90 parallel to (i.e., 0 or 180 degrees) the floor of the fuselage 90.
The interior end effector 66 of Sarh is coupled to a plate 67 which pivotally attaches to a telescopic tower 64 for selectively positioning end effector 66 relative to a seam 96 of cylindrical structure 90. There is no discussion of the interior end-effector 66 of Sarh being moved in a Y-axis direction perpendicular to both X-Axis (lateral) and Z-Axis (vertical) directions.
Similar arguments as with Banks may be made with regard to the axes and positions with respect to Sarh. Thus, Applicant’s interpretations of these directions and positions need not be so narrow. Furthermore, the telescopic tower 64 of Sarh may be used to move the end effector 66 vertically and 
Perla does not disclose a track aligned and mounted along X-Axis and Z-Axis directions of the structure, wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure. Instead, the crawlers 212, 214 of Perla are mounted on the frames 208, 210 for a skin panel 204, i.e., the surfaces of the structure itself. There is no separate track in Perla.
Similar arguments as with Banks and/or Sarh may be made with regard to the axes and positions with respect to Sarh. Thus, Applicant’s interpretations of these directions and positions need not be so narrow. Furthermore, while Perla does not disclose a track as an altogether separate object from the overall structure of the fuselage, the frames effectively serve as a track for allowing the tool to access and work upon the first surface (skin) of the structure as claimed. There is nothing in the claims that precludes this interpretation.
Perla does not teach or suggest that the track is mounted on a second surface of the structure at an angle to a first surface of the structure, the track being cantilevered upward at an angle to the first surface. Instead, the crawlers 212, 214 of Perla are mounted directly on the frames 208, 210 for a skin panel 204, i.e., the surfaces of the structure itself. There is no separate track in Perla.
Again, the frames themselves may act as the track as currently claimed. In this case, the “width” of the track (e.g. their radial dimension, or the vertical dimension in Fig. 7) is normal to the first surface and thus cantilevered upward therefrom at 90 degrees.
The crawlers 212, 214 of Perla perform operations including installing fastener elements, such as collars to bolts 216, to secure elongate frame 206, elongate frame 208, and elongate frame 210 to the skin panel 204. However, there is no discussion of the crawlers 212, 214 of Perla being positioned along a track in at least X-Axis and Z-Axis directions, and the crawlers 212, 214 being moved in a Y-Axis direction perpendicular to both the X-Axis and Z-Axis directions. There is no separate track in Perla.
The crawler is “positioned” along the track in at least X-Axis and Z-Axis directions in the sense that it is mounted on the track and extends, with the track, in two axes which may be considered X- and Y-axes (e.g. a tangential direction and axial direction). It is also noted that the claims recite that the end 
On page (10) of the Office Action, claims 1, 3-11, and 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 10,710,747. Applicant submits herewith an e-Terminal Disclaimer to overcome these rejections.
The double-patenting rejection is withdrawn.

Applicant’s remaining arguments rely on those addressed above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726